Exhibit 10.10

TREX COMPANY, INC.

AMENDED AND RESTATED 1999 INCENTIVE PLAN FOR OUTSIDE DIRECTORS

RESTRICTED STOCK AGREEMENT

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants shares
of its common stock, $.01 par value (the “Stock”), to the Grantee named below,
subject to the vesting conditions set forth in the attachment. Additional terms
and conditions of the grant are set forth in this cover sheet, in the attachment
and in the Company’s 2005 Stock Incentive Plan (the “Plan”).

Grant Date:                     

Name of Grantee:                     

Number of Shares of Stock Covered by Grant:             

Purchase Price per Share of Stock: $0.01

 

Vesting Schedule:

  

Vesting Date

   

Number of Shares

     [One year after grant ]    #

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that the Plan will control in the
event any provision of this Agreement should appear to be inconsistent.

Grantee:

      (Signature)

Company:

      William R. Gupp: Chief Administrative Officer, General Counsel and
Secretary

Attachments:

Restricted Stock Agreement

2005 Stock Incentive Plan and Prospectus

Please sign, return one copy of this Agreement to Corporate Human Resources, and
retain the second copy for your records.

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Nontransferability    This grant is an award of Stock in the
number of shares set forth on the cover sheet, at the purchase price set forth
on the cover sheet, and subject to the vesting conditions described below (the
“Restricted Stock”). To the extent not yet vested, your Restricted Stock may not
be transferred, assigned, pledged or hypothecated, whether by operation of law
or otherwise, nor may the Restricted Stock be made subject to execution,
attachment or similar process. Issuance and Vesting   

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

Your right to the Stock under this Restricted Stock grant will vest as to one
hundred percent (100%) of the total number of shares covered by this grant, on
the first anniversary of the grant, as shown on the cover sheet, except as
otherwise provided below. The resulting aggregate number of vested shares of
Stock will be rounded to the nearest whole number, and you may not vest in more
than the number of shares covered by this grant.

 

Upon the vesting of the shares of Restricted Stock hereunder, the Company will
issue you a share certificate for such shares, free of the legend set forth on
page 5 hereof. The Purchase Price for the Restricted Stock shall be deemed to be
paid at that time by your services to the Company.

Service Termination    In the event of the termination of your service as a
director of the Company (a “Service Termination”) due to death, “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code),
retirement effective at the end of an applicable three-year term or termination
in connection with a change in control of the Company, any unvested Restricted
Stock held by you shall immediately vest. In the event of a Service Termination
for any other reason, any unvested Restricted Stock held by you shall
immediately be deemed forfeited. Escrow    The certificates for the Restricted
Stock shall be deposited in escrow with the Secretary of the Company to be held
in accordance with the provisions of this paragraph. In the alternative, the
Company may use the book-entry method of share recordation to indicate your
share ownership and the restrictions imposed by this Agreement. If share
certificates are

 

2



--------------------------------------------------------------------------------

  

issued, each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of shares of Stock
delivered in escrow to the Secretary of the Company.

 

All regular cash dividends on the Stock (or other securities at the time held in
escrow) shall be paid directly to you and shall not be held in escrow. However,
in the event of any stock dividend, stock split, recapitalization or other
change affecting the Stock as a class effected without receipt of consideration,
or in the event of a stock split, a stock dividend or a similar change in the
Stock, any new, substituted or additional securities or other property which is
by reason of such transaction distributed with respect to the Stock shall be
immediately delivered to the Secretary of the Company to be held in escrow
hereunder, but only to the extent the Stock is at the time subject to the escrow
requirements hereof.

 

As your interest in the shares vests as described above, the certificate for
such vested shares shall be released from escrow and delivered to you, at your
request.

Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payments from you,
withhold shares that would otherwise have been issued to you under this
Agreement or withhold such amounts from other payments due to you from the
Company or any Affiliate.

Section 83(b) Election

   Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the shares of Stock
and their fair market value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time. You may
elect to be taxed at the time the shares are acquired rather than when such
shares cease to be subject to such forfeiture restrictions by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after

 

3



--------------------------------------------------------------------------------

  

the Grant Date. You will have to make a tax payment to the extent the purchase
price is less than the fair market value of the shares on the Grant Date. No tax
payment will have to be made to the extent the purchase price is at least equal
to the fair market value of the shares on the Grant Date. The form for making
this election is attached as Exhibit B hereto. Failure to make this filing
within the thirty (30) day period will result in the recognition of ordinary
income by you (in the event the fair market value of the shares increases after
the date of purchase) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

Shareholder Rights    You shall have the right to vote the Restricted Stock and,
subject to the provisions of this Agreement, to receive any dividends declared
or paid on such stock. Any distributions you receive as a result of any stock
split, stock dividend, combination of shares or other similar transaction shall
be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued. Adjustments    In the event of a stock
split, a stock dividend or a similar change in the Stock, the number of shares
covered by this grant may be adjusted (and rounded down to the nearest whole
number) pursuant to the Plan. Your Restricted Stock shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity.

 

4



--------------------------------------------------------------------------------

Legends   

All certificates representing the Stock issued in connection with this grant
shall, where applicable, and if issued prior to vesting, have endorsed thereon
the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR THE HOLDER’S PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide copies. Please contact
Corporate Human Resources to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                  hereby sells, assigns and transfers unto
Trex Company, Inc., a Delaware corporation (the “Company”),
                (                    ) shares of common stock of the Company
represented by Certificate No.      herewith and does hereby irrevocable
constitute and appoint                  Attorney to transfer the said stock on
the books of the Company with full power of substitution in the premises.

Dated:                     , 20    

   Print Name

   Signature

Spouse Consent (if applicable)

                     (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the shares of
common stock of the Company.

   Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

  1. The name, address and social security number of the undersigned:

Name:                                                                     

Address:                                                                  

___________________________________

Social Security No. :                                             

 

  2. Description of property with respect to which the election is being made:

             shares of common stock, par value $.01 per share, of Trex Company,
Inc., a Delaware corporation (the “Company”).

 

  3. The date on which the property was transferred is                 , 20    .

 

  4. The taxable year to which this election relates is calendar year 20    .

 

  5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

  6.     The fair market value of the property at the time of transfer
(determined without regard to any lapse restriction) was $             per
share, for a total of $            .

 

  7. The amount paid by taxpayer for the property was $            .

 

  8. A copy of this statement has been furnished to the Company.

Dated:                     , 20    

   Taxpayer’s Signature   Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within thirty (30) days
after the Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

1 

Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.